DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
connecting the first frame to the second hull with a hinged connection that is not a universal joint (claim 21)
connecting the second frame to the first hull with a hinged connection that is not a universal joint (claim 21)
connecting a pair of arch shaped frames to the floating support structure with connections that include multiple hinges that are not universal joints (claim 33)

Claim Objections
Claims 50-51, 53 and 55 is objected to for the following reasons.
Claim 51 is a duplicate of claim 50
Claim 55 is a duplicate of claim 53 
Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25, 29-31, 33-41, 43-53 and 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,527,006 B2 (‘006). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed structural features in the instant application are encompassed in claims 1-20 of the ‘006 Patent. Further, the method steps recited in the claims of the instant application are considered to be encompassed in the construction and subsequent use of the claimed invention of the ‘006 Patent.

Claims 26-28, 42 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,527,006 B2 (‘006) in view of U.S. Patent No. 7,845,296 B1 (‘296)
Although the claims at issue are not identical, they are not patentably distinct from each other. As described above, the ‘006 Patent discloses all claimed structural features, except the rigging comprising beams on the frames, or a crown block and hooks suspended from the beams. Such features, however, are claimed in claims 27-29 of the ‘296 Patent. Therefore, it would have been obvious to a person skilled in the art at the time of the invention to provide the claimed invention of ‘006 Patent with a beam, crown block and hooks, as taught by the ‘296 Patent. Having such an arrangement would have provided an efficient mechanism for lifting loads.

Claims 61-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,527,006 B2 (‘006) in view of U.S. Patent No. US 8,985,040 B2 (‘040)
Although the claims at issue are not identical, they are not patentably distinct from each other. As described above, the ‘006 Patent discloses all claimed structural features, except a .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31, 33-44 and 61-64 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 21 sets for the limitations “connecting the first frame to the second hull with a hinged connection that is not a universal joint” and “connecting the second frame to the first hull with a hinged connection that is not a universal joint” (emphasis added). Similarly, claim 33 sets forth the limitation “connecting a pair of arch shaped frames to the floating support structure with connections that include multiple hinges that are not universal joints”

By including negative limitations in the claims as highlighted above, Applicant has attempted to claim the invention by excluding what the inventor did not invent rather than distinctly and particularly pointing out what they did invent. 
It is noted that the original disclosure does not positively recite such negative limitation(s), and therefore fails to provide basis for the exclusion proviso set forth in the claim. See 2173.05(i): Negative Limitations.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 49, the limitation “a universal joint” renders the claim indefinite. It is not sufficiently clear if such universal joint is same or different from the multiple universal joints set forth in the preceding claim 45.
In claims 50 and 51, the limitation “connecting the wide end of each arch to the floating support structure with a hinge of step c” renders the claim indefinite because the step “c” does not recited any hinge.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-31, 33-56 and 61-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tyler et al. (US 485,398 A) in view of Khachaturian (US 5,607,260 A).
Tyler et al. disclose a salvaging device, generally as claimed, comprising a pair of hulls interconnected via substantially U-shaped arched trusses (see Fig 1, and p-1, lines 23-25). However, Tyler et al. fails to show a universal joint connection between the truss and hulls.
Khachaturian ‘260 teaches truss assemblies mounted to hulls about longitudinal pivots (Fig. 14), and further teaches provision of a horizontal/lateral pivot [134] which provides a lateral rotation axis, thereby reducing stress on the system. Such an additional pivot provides as a whole system a universal type connection, yet each individual pivot/hinge provides a connection that is not a universal joint. Each truss is also attached to the hulls via a hinged connection which itself is not a universal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an additional center-pin pivot to Tyler et al. as taught by Khachaturian ‘260. Such a combination would have been desirable so as to provide for a reduction of stress. Further, the method steps of the claims are considered encompassed in the construction and subsequent use of the device disclosed.
Regarding claims 22-23, 26, 28 and 42, use of rigging with hooks is notoriously old and well known in the marine art, and the examiner makes Official Notice of same. It would have been well within the expertise of a person of ordinary skill in the marine art at the time of the invention to employ rigging and hooks attached to a beam structure of the frame for the lifting of an object, submerged or otherwise, providing results exactly as would have been expected.
Regarding the claimed crown block of claims 27-28 and 42, the examiner takes Official Notice that the use of crown blocks in lifting apparatus employing winches and hoist is notoriously old and well known in the art, and usage of same by Tyler et al. would have been well within the level of skill of the ordinary routineer working in the art at the time of the invention, providing results exactly as would have been expected. Such also do not define over the blocks as illustrated in figures 11 and 12 of Tyler et al.
Regarding claims 29-31, 37-39 and 49-51, the frame is wider at an upper/one end portion than at its lower/other end portion (see Fig 2 in Tyler et al.)
Regarding claims 62-64, note the usage of cranes M by Tyler et al. on the upper portions of the frames. The examiner makes Official Notice that the use of winches on such cranes, as set forth in claims 62-64, is notoriously old and well known in the art, and usage of winches on the jib cranes of Tyler et al. would have been well within the level of skill of the ordinary routineer working in the art at the time of the invention, providing results exactly as would have been expected. It would have also been well within the expertise of a person of ordinary skill in the marine art at the time of the invention to place the winches on the deck, which would have simplified construction and reduced cost.

Conclusion
The prior art made of record in the attached PTO-892, but not yet relied upon, is considered pertinent to applicant's disclosure. 
Kittinger (US 2,390,654) shows two frames connected to hulls by universal joints (see Fig. 7, p-1, lines 42-52)
Hunsucker (US 2,916,002) shows two hulls connected by frames, wherein the frames comprise universal joints and connections that are not universal joints (Figures 2-4)
Philip (US 1822418) shows two hulls connected by frames, wherein the frames comprise articulated connections (Fig 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617